DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “program” may be considered for example simply a non-tangible signal.  The examiner would suggest amending the claim to refer to a non-transitory computer readable medium for storing the program which can be executed by a computer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claims 1 and 8, the limitation “a representative point setting unit which manually sets” renders the claim indefinite.  It is unclear how an ultrasonic image processing apparatus may comprise a “point setting unit” (considered a component of the processing apparatus” which “manually” sets points.  That is, it is unclear how a processor/computer may “manually” set points, as the term “manually” refers to a user or other human setting the points, as opposed to a computer/processor.
In claims 1 and 8, the limitation “a guidance image in which setting position information and setting order information of each manually set representative point are marked on a schematic diagram schematically representing an organ image included in the ultrasonic image” renders the claim indefinite.  It is unclear what is meant by “setting position information” and “setting order information”, these limitations are not set forth previously in the claim.  The claim sets forth a representative point setting unit which manually sets at least one of a plurality of representative points, however the claim does not relate “setting position information” and “setting order information” to the manually set representative points.  It is unclear what “setting position information” and “setting order information” refer to in this context, and how they would relate to the set representative points.  Furthermore, it is unclear how the points may be considered to be “manually set” as they are actually set by the computer/processor, rather than being set “manually” by a user.
Also, it is unclear what is meant by a “schematic diagram schematically representing an organ image included in the ultrasound image”.  It is unclear how other 
In claim 5, the term “the representative point setting unit manually sets” renders the claim indefinite.  It is unclear how an ultrasonic image processing apparatus may comprise a “point setting unit” (considered a component of the processing apparatus” which “manually” sets points.  That is, it is unclear how a processor/computer may “manually” set points, as the term “manually” refers to a user or other human setting the points, as opposed to a computer/processor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata et al. (US 2011/0213249; hereinafter Nakata).
Nakata shows an ultrasonic image processing apparatus comprising ([0025]): a representative point setting unit which manually sets at least one of a plurality of 
Also, the image generation unit generates the guidance image in which a position marker as the setting position information and a number label as the setting order information are marked on the schematic diagram (points in order A, B, C, D are illustrated in Figure 4; time difference between points is determined and numerically displayed at the bottom of the image frame, providing a number label regarding the ordering of the points as opposed to a random assortment of points); wherein the image generation unit generates the guidance image corresponding to a type of organ image included in the ultrasonic image by marking setting position information and setting order information corresponding to the type of organ image on the schematic 20diagram selected according to the type of organ image (points set according to the specific organ, the heart; [0035]); wherein the image generation unit generates the guidance image corresponding to a type of organ image included in the ultrasonic image by marking setting position information and 25setting order information corresponding to the type of organ image on the schematic diagram selected according to the type of organ image (points set according to the specific organ, the heart; [0035]); wherein - 28 -the representative point setting unit manually sets one or more representative points inside .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2011/0213249; hereinafter Nakata) in view of Abe (US 2005/0085729; hereinafter Abe).
Nakata shows the invention substantially as described in the 102 rejection above.

Abe discloses an ultrasonic image processor including setting points on an image of a heart to obtain motion data ([0016]).  Abe teaches a vector operation unit which obtains vector information corresponding to one or more positions within the closed region based on movement information of each tracking point obtained by tracking the movements of the plurality of tracking points set on the edge of the closed region, and Doppler information obtained from a plurality of ultrasonic 20beams passing through the closed region ([0105], [0112]-[0114]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nakata to include a vector operation unit as taught by Abe, as a vector operation unit will provide additional diagnostic motion information regarding the movement/displacement of the tracked points by further quantifying the velocity of the points across the images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The following documents teach similar image processing systems to Nakata, which are directed to setting points on an ultrasonic image of the heart and would similarly read on the claims: Chouno (US 2010/0036248); Miyaji (US 2017/0042513); Ohuchi (US 2009/0060306); Yamazaki (US 5622174).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.